Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 1 of 23

AO 106 (Re\-'. 04/10) Application f`ora Searc]t Wat.'rant

UNITED STATES DISTRICT CoURT F l L E D

for the
Western District of Oklahoma

 

 

 

 

 

ln the Matter of the Search of ) gen
(Briejiy describe tire property fo be searched ) _
or ideirir`fv the person bn name and address) ) Case NO_ M_1 9_ l 3 |
The cellular telephone assigned call number (405) )
816-8359, that is stored at premises controlled by Sprint g

APPLICA'I`ION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idenrrfji the person or describe the
property ic be searched and give irs location):

See Attach ment A.

 

located in the Western District of O|<iahOmE , there is now concealed (fdemr"fy the
person or describe liteproperi)' 10 be sei:ea’)f

See Attachment B.

Tl:le basis for the search under Fed_ R. Crim. P. 41(0) is (check one ormore):
devidence of a crime;

C| contrabam:i1 fruits of crime, or other items illegally possessed;
|J property designed for use, intended for use, or used in committing a crime;
[l a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of`:

Code Secfion O_}j”ense Descripliorr
18 U.S.C. § 2113(8) Bank Robbery

The application is based on these facts:

See Affldavit, attached hereto

l!{ Continued on the attached sheetl

ij Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103aJ the basis of which is set forth on the attached sheet.

w are
App.l'il:'arr! ’.r signature

Char|es W. Thumann, Specia| Agen't FB|

Prinred name and rifle

 

Sworn to before me and signed in my presence

Jr.'dge’ s signature

City and State; Ok|al'tol't'la C`lty, Ok|ahoma GARY M. /l'-"URCE|_L, U.S. MAGISTRATE GE
Priiiied name ami title /

 

 

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 2 of 23

ATTACHMENT A
Property to Be Searched

This Warrant applies to records and information associated With the
cellular telephone assigned call number (405) 816-8359 (“the Account”), that
are stored at premises controlled by SPRINT (“the Provider”), headquartered

at 6480 Spri:ut Parkway, Overland Park, Kansas 66251.

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 3 of 23

MQMB_
Particular Things to be Seized

I. Information to be Disolosed by the Provider
To the extent that the information described in Attachment A is within
the possession, custody, or control of the Provider, including any information
that has been deleted but is still available to the Provider or that has been
preserved pursuant to a request made under 18 U.S.C. § 2703(£`), the Provider
is required to disclose to the government the following information pertaining
to the Account listed in Attachment A for the time period from January 5,
2019, to February 6, 2019:
a. The following information about the customers or subscribers of
the Account:

i. Names (including subscriber names, user names, and screen
names);

ii. Addresses (including mailing addresses, residential
addresses, business addresses, and e-mail addresses);

iii. Local and long distance telephone connection records;

iv. Records of session times and durations, and the temporarily
assigned network addresses (such as Internet Protocol (“IP”)
addresses) associated with those sessions;

v. Length of service (including start date) and types of service
utilized;

vi. Telephone or instrument numbers (including MAC
addresses, Electronic Serial Numbers (“ESN”), Mobile

1 dix/§

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 4 of 23

Electronic ldentity Numbers (“MEIN”), l\/[obile Equipment
ldentifier (“MEID”); Mobile Identiflcation Number (“MIN”),
Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (“MSISDN”);
International Mobile Subscriber Identity Identifiers
(“IMSI”), or International Mobile Equipment Identities
(“IMEI”);

vii. Other subscriber numbers or identities (including the
registration Internet Protocol (“IP”) address); and

viii. Means and source of payment for such service (including any
credit card or bank account number) and billing records

b. All records and other information (not including the contents of
communications) relating to wire and electronic communications
sent or received by the Account, including:

i. the date and time of the communication, the method of the
communication, and the source and destination of the
communication (such as the source and destination
telephone numbers (eall detail records), email addresses,
and IP addresses); and

ii. information regarding the cell tower and antenna face (also
known as “sectors”) through which the communications were
sent and received

II. Information to be Seized by the Government

All information described above in Section I that constitutes evidence of
violations of 18 U.S.C. § 2113(a) involving Lyndee Dressler during the period
from January 5, 2019, to February 6, 2019.

Law enforcement personnel (who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney

2 432

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 5 of 23

support staff, agency personnel assisting the government in this investigation,
and outside technical experts under government control) are authorized to
review the records produced by the Provider in order to locate the things

particularly described in this Warrant.

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 6 of 23

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF OKLAHOMA

IN THE MATTER OF THE SEARCH
OF INORMATION ASSOCIATED
WITH THE CELLULAR Case No. MJ- -P
TELEPHONE ASSIGNED CALL
NUMBER (405) 816-8359, THAT IS Filed Under Seal
STORED AT PREMISES
CONTROLLED BY SPRINT

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Charles W. Thumann, being first duly sworn, hereby depose and

state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search
warrant for information associated with a certain cellular telephone assigned
call number (405) 816-8359, (“the SUBJECT PHONE”), that is stored at
premises controlled by SPR]NT, a wireless telephone service provider
headquartered at 6480 Sprint Parkway, Overland Park, Kansas 66251.
The information to be searched is described in the following paragraphs and
in Attachment A. This affidavit is made in support of an application for a
search warrant under 18 U.S.C. § 2703(c)(1)(A) to require SPRINT to
disclose to the government copies of the information further described in

Section I of Attachment B. Upon receipt of the information described in

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 7 of 23

Section I of Attachment B, government-authorized persons will review the
information to locate items described in Section II of Attachment B.

2. I am a Special Agent With the FBI, and have been since July
2004. During the past 14 years, I have conducted a Wide variety of
investigations including numerous bank robbery investigations On multiple
occasions, I have used telephone location information as part of my
investigations Telephone location information helps law enforcement
determine where a particular person (or at least their cell phone) was at a
particular time_highly useful information in corroborating other aspects of
the investigation

3. The facts in this affidavit come from my personal observations,
my training and experience, and information obtained from other agents and
Witnesses. This affidavit is intended to show merely that there is sufficient
probable cause for the requested warrant and does not set forth all of my
knowledge about this matter.

4. Based on the facts set forth in this affidavit, there is probable
cause to believe that Lyndee Dressler (DOB: XX-XX-1986 / SSN: XXX-XX-
2369) (“DRESSLER”), who uses the SUBJECT PHONE, has been involved
in a bank robbery, in violation of 18 U.S.C. § 2113(a). There is also probable
cause to search the information described in Attachment A for evidence of

this crime as further described in Attachment B.

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 8 of 23

PROBABLE CAUSE

5. The Federal Bureau of Investigation (FBI) and the Noble Police
Department (NPD) are investigating a bank robbery that occurred in Noble,
Oklahoma, on February 4, 2019. On that date, at approximately 2:45 p.m., a
bank robber entered the Republic Bank & Trust branch located at 805 North
Main, Noble, Oklahoma 73068. The bank robber approached a bank teller
(Teller #1) and presented a note demanding money. The note, written on the
back of an empty envelope in red ink, stated, “This is a Robbery. I’m sorry
Quietly Put the money in the folder Do Not Panic I have a gun look on my
waist. I need at least 10,000. Don’t tell anyone or I’ll have to shoot. I’m
sorry. Thank you.” In response, Teller #1 removed approximately $4,821.00
cash from the teller drawer and placed the money into a folder carried by the
robber.

6. The bank robber then exited the bank’s front door with the
money, leaving the demand note inside the bank. Teller #1 and a second
teller (Teller #2) described the robber as a white male, approximately 145
pounds and 5’9” to 5’11” tall, with a dark complexion. Teller #2 thought the
robber may have been Hispam`c based on the robber’s complexion. Based on
information provided by witnesses and review of bank surveillance footage, it
was determined that the robber was wearing a tan-gray jacket with an OU

logo or insignia on the chest and a black “do rag” underneath a black or tan

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 9 of 23

ball cap. The robber carried a brown or tan-colored accordion-style folder.
Teller #1 stated, and video surveillance of the bank’s parking lot showed, that
the robber drove away in a white, two-door car. Surveillance footage also
showed that the vehicle had a sunroof. At the time of the robbery, the
Federal Deposit Insurance Corporation (FDIC) insured the Republic Bank &
Trust’s accounts

7. On Thursday, February 7 , 2019, the Noble Police Department
(NPD) found an abandoned Acura Integra, bearing Oklahoma license plate
number EBB-854, at Noble Health Care Center, 1501 N. 8th St., Noble,
Oklahoma 73068. The vehicle Was parked in the grass on the north side of
the facility. The vehicle matched the physical description of the vehicle used
during the bank robbery, and through the partially open driver’s side
window, law enforcement observed clothing that matched the clothing of the
bank robber. There was a tan-colored jacket on the floor of the front
passenger seat, as well as a black “do rag” and black ball cap sitting on the
passenger seat, A database search regarding the vehicle’s license plate
confirmed that the car was stolen from a Gold’s Gym located at 2117 NW
23rd Street in Oklahoma City, Oklahoma, on the morning of February 4,
2019. The Acura Integra was thereafter searched. When the jacket was
secured, agents observed an OU logo on the front left chest, consistent with

the jacket worn during the Republic Bank & Trust robbery, Inside the

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 10 of 23

jacket’s coat pocket, law enforcement found a form titled, “Early Warning
Signs for Substance Abuse and Mental Illness Relapse,” with the name
“Stormy Jones” handwritten in the form’s top right corner. Underneath the
coat was an empty envelope, the back of which contained a note, written in
red ink, stating, “Put the Money in the folder At least 10,-15,000 Please. I do
Not want to Hurt anyone. I do Have a gun.” Based on my training and
experience, I believe this note was a practice demand note for a potential
bank robbery, The handwriting and ink color of the practice note were
consistent with the demand note used in the Republic Bank & Trust robbery,

8. Following the search of the vehicle, the FBI interviewed Martha
Rodriguez (“RODRIGUEZ”), who had reported the Acura Integra stolen on
February 4, 2019, at approximately 6:20 a.m.l Both RODRIGUEZ, who
works at the Gold’s Gym where the car was stolen, and another gym
employee described a suspicious female who briefly visited the gym during
the time when the vehicle was stolen, noting that she was approximately 5’9”
to 5’10” with shoulder-length brown hair and a medium build.

9. That same day, February 7, 2019, law enforcement searched the

Oklahoma Supreme Court Network (OSCN) for the name “Stormy Jones”

 

1 RODRIGUEZ, who does not speak good English, reported the vehicle
stolen through her daughter, Martha Ramirez.

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 11 of 23

OSCN listed “Stormy Clay Jones” as living in Norman, Oklahoma, and in a
mental health treatment program related to drug use. Law enforcement
tried to interview Stormy Clay Jones (“STORMY”) at 1316 Northcliff Ave.,
Norman, Oklahoma 73071. Rebecca J ones (“REBECCA”) stated that her son,
STGRMY, was currently and had been incarcerated at the Cleveland County
Jail for the past month and a half. When agents showed REBECCA pictures
of the gray and tan jacket with the OU logo and the black ball cap,
REBECCA stated that both the jacket and ball cap belonged to STORMY.
REBECCA explained that STORMY often stayed down the street at 1226
Northcliff Ave., Norman, Oklahoma 73071, and that STORMY kept most of
his clothing at that location.

10. Following the conversation with REBECCA, agents traveled to
1226 Northcliff Ave., Norman, Oklahoma 73071, where they interviewed
three individuals Each individual was shown a picture of the gray and tan
jacket with the OU logo on the front and a picture of the black ball cap. All
three individuals identified the jacket as belonging to STORMY, but were
unsure who owned the black ball cap. The agents conducting the interview
noticed that the sole female present, DRESSLER, closely resembled the
physical description of the suspicious female who visited Gold’s Gym on the

morning of February 4, 2019-the day the Acura Integra was stolen.

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 12 of 23

11. On Saturday, February 9, 2019, law enforcement re-interviewed
DRESSLER, who then admitted to stealing the Acura Integra on February
4, 2019, from Gold’s Gym. DRESSLER told law enforcement that she stole
the car at the direction of Robert Cole (“COLE”), whom she also stated was
the individual who orchestrated the bank robbery.

12. On Wednesday, February 20, 2019, DRESSLER contacted law
enforcement and stated Ronald Snowden (“SNOWDEN”) was the bank
robber. DRESSLER explained she was not truthful with all of the
information she initially provided to the FBI about COLE because she was
living with SNOWDEN at the time she was interviewed by law enforcement
DRESSLER said COLE had nothing to do with the bank robbery on
February 4, 2019. DRESSLER stated SNOWDEN robbed the bank and
could be located at 1226 NorthcliffAve., Norman, Oklahoma 73071.

13. On Saturday, February 23, 2019, DRESSLER was arrested by
the Norman Police Department and charged with robbery or attempted
robbery with a dangerous weapon and possession of a firearm after conviction
of a felony for attempting to rob a Dollar General store located at 800 N.
Berry Road, Norman, Oklahoma 73069. The Norman Police Department
found seven cell phones located inside DRESSLER’s vehicle.

14. On Thursday, February 28, 2019, law enforcement interviewed

DRESSLER at the Cleveland County Jail in Norman, Oklahoma, After

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 13 of 23

being advised of her Miranda Rights, DRESSLER stated, in relation to the
Republic Bank & Trust robbery, “If I tell you who did it then I’m fu**ed.”
DRESSLER also stated SNOWDEN did not rob the bank and explained that
she made that statement to law enforcement because she was upset with
SNOWDEN at the time. When asked about being in the Noble area on the
day of the bank robbery, February 4, 2019, DRESSLER admitted that her
truck was in Noble, Oklahoma on this day.

15. On Tuesday, March 5, 2019, law enforcement interviewed “J.G.”
at her residence in Norman, Oklahoma, J.G. first met DRESSLER on
Wednesday, February 6, 2019, while staying at Motel 6 located at 1016 26th
Ave. NW, Norman, Oklahoma 73069. J.G. stated the room she rented was in
her friend’s name because her wallet was recently stolen. Her room was in
the name of Caleb Nash (“NASH”). During their initial encounter,
DRESSLER and J.G. realized they had a mutual friend. DRESSLER then
made several statements regarding a bank robbery that occurred a few days
earlier in Noble, Oklahoma. According to J.G., DRESSLER showed her
publically available photographs of the bank robber using her cell phone and
asked her if the bank robber looked like a man. DRESSLER then admitted
to J.G. that she robbed the bank and wore a mustache or something else to
appear like a man. DRESSLER told J.G. that she went into the bank and

presented a note to the bank teller. According to J.G., DRESSLER told the

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 14 of 23

bank teller, “I’m sorry” and, “God forgive me for this.” J.G. said that she and
DRESSLER had been staying at the Motel 6 for a few days prior to the
initial encounter on February 6, 2019.

16. That same day, March 5, 2019, law enforcement again
interviewed SNOWDEN. SNOWDEN admitted that he drove DRESSLER
to Oklahoma City on the morning of February 4, 2019. While in Oklahoma
City on February 4, 2019, SNOWDEN stated DRESSLER needed to use a
bathroom and proceeded to go into a Gold’s Gym. DRESSLER then left the
gym and stole a white Acura Integra car. DRESSLER and SNOWDEN
drove both vehicles back to 1226 Northcliff Ave., Norman, Oklahoma 73071,
where they were both staying at the time.

17. According to SNOWDEN, later in the morning on Monday,
February 4, 2019, he followed DRESSLER to Noble, Oklahoma, because she
told him she needed to “get some money”. SNOWDEN drove DRESSLER’s
white Dodge Durango SUV. DRESSLER drove the Acura Integra car she
just stole from Gold’s Gym. SNOWDEN believed DRESSLER intended to
rob a store, possible a grocery store but not a bank. DRESSLER had
previously talked to SNOWDEN about robbing a store to get money.
SNOWDEN stated that DRESSLER used makeup to create a fake goatee or

facial hair on her chin and around her mouth. DRESSLER wore STORMY’s

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 15 of 23

OU jacket, a pair of men’s blue jeans, and had the fake goatee on her face
when she drove the stolen Acura Integra to Noble, Oklahoma,

18. SNOWDEN told law enforcement that he waited for DRESSLER
in a parking lot of a building he described as a retirement center.
SNOWDEN observed DRESSLER park the car in the grass area on the side
of the retirement center. DRESSLER left the clothing she wore during the
robbery in the Acura Integra and abandoned the Acura Integra at the
retirement center. DRESSLER got into the Dodge Durango SNOWDEN was
driving, took money out of a folder and stated something about all of the
money being “l’s”. DRESSLER then threw the folder out of the window of
the Dodge Durango as SNOWDEN drove her back to Norman, Oklahoma.
SNOWDEN stated that he then rented a room for a few nights at a Motel 6 in
Norman, Oklahoma, SNOWDEN used an Oklahoma driver license in the
name of Timothy Pauley (“PAULEY”) when he rented the hotel room for him
and DRESSLER.

19. On Tuesday, March 5, 2019, law enforcement interviewed
employees at Motel 6 located at 1016 26th Ave. NW, Norman, Oklahoma
7 3069. The employees provided law enforcement with documents that
showed NASH rented room #310 from February 4, 2019, through February 6,
2019, and PAULEY rented room #309 from February 4, 2019, through

February 6, 2019. (According to SNOWDEN’s statement, he rented room

10

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 16 of 23

#309 using PAULEY’s identification, while J.G. said she was staying in the
room under NASH’s name.)

20. Based on my training and experience, I submit there is probable
cause to believe that DRESSLER was involved in the February 4, 2019
robbery of the Republic Bank & Trust located at 805 North Main, Noble,
Oklahoma 73068, in violation of 18 U.S.C. § 2113(a). Further, during the
course of this investigation, law enforcement has been in regular contact with
DRESSLER through the SUBJECT PHONE, thus confirming her use of
the device. Obtaining cell site information for the SUBJECT PHONE will
assist law enforcement in confirming DRESSLER’s involvement in this bank
robbery by potentially placing her (or her phone) in the immediate vicinity of
the bank during the robbery, thereby corroboratingthe information already
obtained during this investigation2

21. In my training and experience, I have learned SPRINT is a
company that provides cellular telephone access to the general public. I also
know that providers of cellular telephone service have technical capabilities

that allow them to collect and generate information about the locations of the

 

2 The government is requesting cell site data for the thirty days prior to
the bank robbery described above, as well as the two days after. This
additional information will be useful in establishing a pattern of life, which is
necessary to establish anomalous behavior. In my training and experience,
getting the context of cell site data is necessary in order to better understand
the significance of any one particular point of data.

11

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 17 of 23

cellular telephones to which they provide service, including cell-site data, also
known as “tower/face information” or “cell tower/sector records.” Cell-site
data identifies the “cell towers” (i.e., antenna towers covering specific
geographic areas) that received a radio signal from the cellular telephone
and, in some cases, the “sector” (i.e., faces of the towers) to which the
telephone connected. These towers are often a half~mile or more apart, even
in urban areas, and can be ten or more miles apart in rural areas
Furthermore, the tower closest to a wireless device does not necessarily serve
every call made to or from that device. Accordingly, cell-site data provides an
approximate location of the cellular telephone but is typically less precise
than other types of location information, such as E-911 Phase ll data or
Global Positioning Device (“GPS”) data,

22. Based on my training and experience, I know that SPRINT can
collect cell-site data about the SUBJECT PHONE, I also know that wireless
providers such as SPRINT typically collect and retain cell-site data
pertaining to cellular phones to which they provide service in their normal
course of business in order to use this information for various business-
related purposes

23. Based on my training and experience, I know that wireless
providers such as SPRINT typically collect and retain information about

their subscribers in their normal course of business This information can

12

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 18 of 23

include basic personal information about the subscriber, such as name and
address and the method(s) of payment (such as credit card account number)
provided by the subscriber to pay for wireless telephone service. I also know
that wireless providers such as SPRINT typically collect and retain
information about their subscribers’ use of the wireless service, such as
records about calls or other communications sent or received by a particular
phone and other transactional records, in their normal course of business In
my training and experience, this information may constitute evidence of the
crimes under investigation because the information can be used to identify
the SUBJECT PHONE’s user or users and may assist in the identification
of co-conspirators and/or victims
AUTHORIZATION REQUEST

24. Based on the foregoing, I request that the Court issue the
proposed search warrant, pursuant to 18 U.S.C. § 2703(0) and Federal Rule of
Criminal Procedure 41.

25. I further request that the Court direct SPRINT to disclose to the
government any information described in Section I of Attachment B that is
within its possession, custody, or control. Because the warrant will be served
on SPRINT, who will then compile the requested records at a time
convenient to it, reasonable cause exists to permit the execution of the

requested warrant at any time in the day or night.

13

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 19 of 23

26. I further request that the Court order that all papers in support
of this application, including the affidavit and search warrant, be sealed until
further order of the Court. These documents discuss an ongoing criminal
investigation that is neither public nor known to all of the targets of the
investigation Accordingly, there is good cause to seal these documents
because their premature disclosure may seriously jeopardize that
investigation, including by giving targets an opportunity to destroy or tamper
with evidence, change patterns of behavior, notify confederates and flee from
prosecution

Respectfully submitted,

Mr\

Charles W. Thumann
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on March / 2 # 2019.

esaa

GARY M/P’U`RCELL
United States Magistrate Judge
Western District of Oklahoma

    
 

14

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 20 of 23

ATTACHMENT A
Property to Be Searched

This warrant applies to records and information associated with the
cellular telephone assigned call number (405) 816-8359 (“the Account”), that
are stored at premises controlled by SPRINT (“the Provider”), headquartered

at 6480 Sprint Parkway, Overland Park, Kansas 66251.

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 21 of 23

ATTACHlV[ENT B
Particular Things to be Seized

I. Information to be Disclosed by the Provider

To the extent that the information described in Attachment A is within

the possession, custody, or control of the Provider, including any information

that has been deleted but is still available to the Provider or that has been

preserved pursuant to a request made under 18 U.S.C. § 27 03(f), the Provider

is required to disclose to the government the following information pertaining

to the Account listed in Attachment A for the time period from January 5,

2019, to February 6, 2019:

a. The following information about the customers or subscribers of

the Account:

ii.

iii.

iv.

Names (including subscriber names user names and screen
names);

Addresses (including mailing addresses residential
addresses business addresses and e-mail addresses);

Local and long distance telephone connection records;

Records of session times and durations, and the temporarily
assigned network addresses (such as Internet Protocol (“IP”)
addresses) associated with those sessions;

Length of service (including start date) and types of service
utilized;

Telephone or instrument numbers (including MAC
addresses Electronic Serial Numbers (“ESN”), Mobile

d

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 22 of 23

Electronic Identity Numbers (“MEIN”), Mobile Equipment
Identifier (“MEID”); Mobile Identification Number (“MIN”),
Subscriber Identity lVfodules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (“MSISDN”);
International Mobile Subscriber Identity Identifiers
(“IMSI”), or International Mobile Equipment Identities
(¢¢IMEI»);

vii. Other subscriber numbers or identities (including the
registration Internet Protocol (“IP”) address); and

viii. Means and source of payment for such service (including any
credit card or bank account number) and billing records

b. All records and other information (not including the contents of
communications) relating to wire and electronic communications
sent or received by the Account, including:

i. the date and time of the communication, the method of the
communication, and the source and destination of the
communication (such as the source and destination
telephone numbers (call detail records), email addresses
and IP addresses); and

ii. information regarding the cell tower and antenna face (also
known as “sectors”) through which the communications were
sent and received.

II. Information to be Seized by the Government

All information described above in Section I that constitutes evidence of
violations of 18 U.S.C. § 2113(a) involving Lyndee Dressler during the period
from January 5, 2019, to February 6, 2019.

Law enforcement personnel (Who may include, in addition to law

enforcement officers and agents attorneys for the government, attorney

Case 5:19-mj-00131-P Document 1 Filed 03/14/19 Page 23 of 23

support staff, agency personnel assisting the government in this investigation,
and outside technical experts under government control) are authorized to
review the records produced by the Provider in order to locate the things

particularly described in this Warrant.

